Citation Nr: 1630642	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 1969, to include service in the Republic of Vietnam.  He died in April 2010 and the appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in May 2016.  A transcript of this proceeding has been associated with the claims file.


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was kidney cancer.

2.  The Veteran was service-connected for posttraumatic stress disorder (PTSD); coronary artery disease, status post coronary artery bypass grafting, with history of angina; residuals of a shell fragment wound to the right flank; degenerative disc disease of the lumbar spine; residuals of shell fragment wound of the os calcis; scars of the right foot and right flank; peripheral neuropathy of the bilateral lower extremities; and erectile dysfunction at the time of his death.  He was not service-connected for kidney cancer at the time of his death.

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is, thus, presumed to have been exposed to herbicides.

4.  Medical evidence shows that the Veteran's kidney cancer was etiologically related to the Veteran's presumed exposure to herbicides.

5.  The Veteran's cause of death was the direct result of his service, specifically his exposure to herbicides.

6.  The grant of service connection for the cause of the Veteran's death renders moot the appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

2.  The appellant's claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. § 20.101 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's death was the result of his exposure to herbicides in Vietnam.  

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.  

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent (i.e., Agent Orange) during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2015).  Kidney cancer is not a condition which VA presumes as due to Agent Orange exposure; however, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the record shows that the Veteran was first diagnosed with metastatic renal cell carcinoma in January 2010.  As above, the Veteran died in April 2010 and his death certificate lists the cause of death as kidney cancer (three months).  

The appellant submitted a claim for service connection for the Veteran's death in December 2011.  In her June 2012 notice of disagreement the appellant wrote that the Veteran was also diagnosed with soft tissue carcinoma (a presumptive disorder for herbicide exposure) during his lifetime.  The appellant has also contended that the Veteran's death was due to his service-connected PTSD, to include medications the Veteran used to treat his PTSD and/or that the Veteran's kidney cancer may be the result of the Veteran's service-connected shell fragment wound of the right flank due to the close proximity of these disabilities.

In an October 2012 statement, Dr. J.D.W. noted that he treated the Veteran for kidney cancer prior to the Veteran's death and also noted the Veteran's in-service exposure to herbicides.  Dr. J.D.W. wrote that medical research suggested a potential relationship between exposure to herbicides and the subsequent development of renal cancer.  However, Dr. J.D.W. also noted that the data was not definitive and larger studies needed to be completed.  

A VA medical opinion was obtained in February 2013 by a psychiatrist.  Significantly, the examiner wrote that no medical opinion regarding a relationship between the Veteran's death and service could be made without resorting to "mere speculation."  The examiner wrote that there was no evidence that the psychotropic drugs that the Veteran took for his service-connected PTSD can cause kidney cancer.  The examiner further wrote that soft tissue carcinoma could not be diagnosed without a biopsy during the Veteran's lifetime.  The examiner also indicated that she was unable to state whether a combination of medications the Veteran used for his service-connected disabilities could have caused his death.  Significantly, the February 2013 VA psychiatrist wrote that an oncologist or a pathologist would be better able to answer the questions posed.  However, the examiner also wrote that the questions posed could not be answered by any physician, even with an autopsy at this late date.

The appellant subsequently submitted a March 2010 biopsy report regarding the Veteran's kidney cancer and, in a subsequent December 2014 VA opinion, it was noted that it was less likely than not that the Veteran was diagnosed with or died from a "soft tissue sarcoma" as his transbronchial biopsy report showed metastatic renal cell carcinoma, which is not medically classified as a soft tissue sarcoma.  Renal carcinoma arises from within the renal cortex, whereas soft tissue sarcomas arise from skeletal and extraskeletal treatment of retroperitoneal soft tissue sarcoma.  

Thereafter, during the May 2016 Board hearing, the appellant submitted a May 2016 statement from Dr. J.B.  Significantly, Dr. J.B. wrote that he treated the Veteran for kidney cancer along with Dr. J.D.W. during the Veteran's lifetime.  Dr. J.B. noted the Veteran's in-service history of exposure to herbicides and noted that the Veteran had no family history that would otherwise suggest a causative factor that may have precipitated his kidney cancer.  Dr. J.B. wrote that Agent Orange is a known carcinogen and that, given the totality of evidence in the case, it was as likely as not that the Veteran's kidney cancer was caused by his exposure to Agent Orange.  

Significantly, the appellant has also submitted several medical articles relating kidney cancer to exposure to herbicides as well as two different Board decisions (regarding other veterans) wherein the Board granted service connection for renal cancer based on exposure to herbicides on a direct basis.  

The Board finds the October 2012 opinion from Dr. J.D.W. and the May 2016 opinion from Dr. J.B. to be competent and credible.  Furthermore, there are no contrary opinions of record.  Significantly, the VA negative opinions in this case do not address whether the Veteran's presumed exposure to herbicides caused his kidney cancer.  Based on the opinions from Dr. J.D.W. and Dr. J.B. that the Veteran's exposure to herbicides while serving in Vietnam contributed to his development of kidney cancer which, in turn, caused his death, the Board finds that service connection should be granted for cause of death.

With the Board's grant of service connection for the cause of the Veteran's death, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1318 (based on compensation at the time of death for a service-connected disability rated totally disabling) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. §1318 is dismissed as no benefit remains to be awarded and no controversy remains. 



ORDER

Service connection for the cause of the Veteran's death is granted.

DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


